Citation Nr: 0600316	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for chronic headaches.

Entitlement to service connection for a wound infection with 
positive staphylococcus.

Entitlement to a higher initial rating for lumbar 
pseudoarthritis, to include symptomatic spondylolisthesis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February to June 1992 
and from January 1996 to August 2002. This matter comes on 
appeal from a March 2003 decision by the Columbia VA Regional 
Office.

The issue of the veteran's entitlement to a total rating 
based on individual unemployability was raised by the veteran 
representative at the personal hearing in September 2005. 
This issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  No current wound infection with positive staphylococcus 
is demonstrated.

2.  Chronic headaches are part of the veteran's low back pain 
syndrome.

3.  Lumbar pseudoarthritis, to include symptomatic 
spondylolisthesis, is manifested by intense, persistent pain, 
which radiates to the lower extremities; muscle spasm; 
moderate to severe limitation of motion; loss of sensation in 
the lower extremities; and a need for medication and the use 
of a cane.


CONCLUSIONS OF LAW

1.  A wound infection with positive staphylococcus is not 
proximately due or the result of a service-connected 
disability. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).

2.  Chronic headaches developed as a consequence of the 
service-connected low back disability.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310 (2005).

3.  An initial rating of 60 percent for lumbar 
pseudoarthritis, to include symptomatic spondylolisthesis, is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59 (2005); 4.71a, Diagnostic Codes 
5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2002, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2002 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in March 2003.  Notice fully complying the provisions of the 
VCAA was provided to the veteran in October 2002.  Therefore, 
the veteran did receive proper VCAA notice prior to the 
initial rating decision denying his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5237 (previously under 5295). An 
amendment to 38 C.F.R. § 4.71a changed the diagnostic codes 
for spine disorders to 5235 to 5243, and spine disorders are 
now rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  The amended rating criteria now 
define normal range of motion for the various spinal 
segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are:  
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

The criteria for a 30 percent rating are:  
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  


As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 30 percent 
rating under the revised schedule.  He has not exhibited 
forward flexion of the lumbar spine to 30 degrees or less.  
The results of the February 2004 VA examination would only 
warrant a 20 percent rating based on forward flexion of the 
lumbar spine of 60 degrees with a combined range of motion 
totaling 200 degrees.  In sum, the revised General Rating 
Formula for Diseases and Injuries of the Spine would not 
result in a higher rating for the veteran's disability.  

A 40 percent rating may be granted under the old criteria for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

A review of the evidence, to include the reports of VA 
examinations conducted in December 2002, January 2003, and 
February 2004, and the transcript of a personal hearing held 
in September 2005, indicates that the service-connected low 
back disability, lumbar pseudoarthritis, to include 
symptomatic spondylolisthesis, has been manifested by 
intense, persistent pain, which radiates to the lower 
extremities; muscle spasm; moderate to severe limitation of 
motion; loss of sensation in the lower extremities; and a 
need for medication and the use of a cane. In the opinion of 
the Board, the extent and severity of the veteran symptoms 
most closely approximate the criteria for a 60 percent 
evaluation under Code 5293, in effect prior to September 26, 
2003. This 60 percent evaluation takes into account the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning 
functional loss due to pain on motion.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).    

The Board notes that the analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
staged ratings, wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran's claim of entitlement to service connection for a 
back disability was received in August 2002.  That claim was 
initially denied, but that decision did not become final and 
service connection was eventually granted; the disability was 
rated 20 percent disabling, effective the date of claim.  The 
Board has considered all the evidence of record and has 
concluded that during the pendency of this claim the 
disability attributed to the veteran's low back disability 
warranted a rating of 60 percent under Diagnostic Codes 5293.  
The benefit of the doubt is resolved in the veteran's favor.


Chronic Headaches

The veteran has maintained that he experiences chronic 
headaches, which he believes are related to his service-
connected low back disability. In January 2003, a VA 
physician commented that the veteran had a chronic daily 
headache which did not fit any of the usual headache 
classifications. The examiner added that the veteran's 
headaches seemingly were part of an overall pain syndrome 
which includes his low back. No other medical opinion or 
competent medical evidence addressing the etiology of the 
veteran's chronic headaches is of record. Accordingly, 
resolving the benefit of the doubt in the veteran's favor, 
service connection on a secondary basis is warranted for 
chronic headaches. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.


Wound Infection with Positive Staphylococcus

The veteran was accorded a personal hearing at the RO before 
the undersigned in September 2005. At that time, he affirmed 
that he had no active wound infection in his back. He 
explained that such an infection following his first back 
surgery had required the second procedure. As no current 
disability associated with a wound infection with positive 
staphylococcus is now present, an award of service connection 
is not in order. Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. §§ 
1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


ORDER

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for a wound infection with 
positive staphylococcus is denied.

Entitlement to a 60 percent initial rating for lumbar 
pseudoarthritis is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


